COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 THE STATE OF TEXAS,                                           No. 08-15-00365-CR
                                                §
                             State,                               Appeal from the
                                                §
 v.                                                        Criminal District Court No. 1
                                                §
 STEVEN LEON,                                                of El Paso County, Texas
                                                §
                             Appellee.                         (TC# 20110D04233)
                                                §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
June 12, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before June 12, 2016.

       IT IS SO ORDERED this 29th day of April, 2016.



                                             PER CURIAM



Before McClure, CJ, Rodriguez, and Hughes, JJ.